Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowperthwaite et al. (US 20130266826).
	With respect to claim 1 Cowperthwaite teaches a system comprising: a start-up battery (30) having a voltage (voltage stored in battery); and 5a higher (paragraph 0111) voltage rapid energy storage module (20) having a voltage, the higher voltage rapid energy storage module connected in parallel (see for example Fig. 14 or paragraph 0112) to the start-up battery; wherein in the start-up mode (see detection of starting paragraph 0111), the voltage of the higher voltage rapid energy storage module for connecting the start-up battery in parallel is greater than (paragraph 0111) the voltage of the start-up battery, which is used to set an electrical output ratio (paragraph 0112) of the start-up battery and the higher 10voltage rapid energy storage module respectively to provide for a load current (current supplied to starter) of the start-up motor (60), wherein a sum of the electrical output ratio of the start-up battery plus the electrical output ratio of the higher voltage rapid energy storage module is equal to 1 (the only sources are the battery and the capacitor at startup).

	With respect to claim 3 Cowperthwaite teaches wherein a range of the electrical output ratio of the start-up battery is between 20% and 80% and a range of the electrical output ratio of the higher voltage rapid energy storage module is between 20% and 80% (see paragraph 0088).
	With respect to claim 4 Cowperthwaite teaches the claimed ratios 80% and 20% claimed ratios therefore also satisfies the claim increase of a lifetime.
	With respect to claim 7 Cowperthwaite teaches the start-up motor (60), after connecting to the start-up battery and started, immediately enters the start-up mode after a time point at which the voltage of the start-up battery drops instantaneously (see dV/dt paragraph 0111) to produce a predetermined voltage 20difference (identification of an event), wherein the predetermined voltage difference is the voltage of the start-up battery when the start-up motor stops (voltage stored in battery after startup motor stops and vehicle charges battery), minus the voltage of the start-up battery (battery voltage sensed at cranking) when a loaded current of the start-up battery flows through an internal resistance value of the start-up battery.
	With respect to claim 8 Cowperthwaite teaches a charging mode (for example paragraph 0110), wherein 25in the charging mode, the higher voltage rapid energy storage module is disconnected (see switch opened) from the parallel connection with the start-up battery, and the start-up battery is boosted (paragraph 0100-0102) so as to charge-21-File: 100587usf the higher voltage rapid energy storage module until a predetermined condition is met (fully charged or when vehicle is turned off), wherein the predetermined condition is that a range of the voltage of the higher voltage rapid energy storage module for connecting the start-up battery in parallel is between greater than the voltage of the start-up battery and less than or equal to a rated voltage of the higher voltage rapid energy 5storage module.
s 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 20120037438).
	With respect to claim 1 Schultz teaches a system comprising: a start-up battery (20) having a voltage (voltage stored in battery); and 5a higher (see claim 1 of Schultz) voltage rapid energy storage module (30) having a voltage, the higher voltage rapid energy storage module connected in parallel (see for example Fig. 1) to the start-up battery; wherein in the start-up mode (paragraph 0002), the voltage of the higher voltage rapid energy storage module for connecting the start-up battery in parallel is greater than (paragraph 0018) the voltage of the start-up battery, which is used to set an electrical output ratio (paragraph 0112) of the start-up battery and the higher 10voltage rapid energy storage module respectively to provide for a load current (current supplied to starter) of the start-up motor (starter of ICE engine not shown), wherein a sum of the electrical output ratio of the start-up battery plus the electrical output ratio of the higher voltage rapid energy storage module is equal to 1 (the only sources are the battery and the capacitor at startup).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (US 20130266826).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner




/MICHAEL R. FIN/Primary Examiner, Art Unit 2836